EXHIBIT 99.1 2012 Base Salaries and Target Discretionary Bonuses Officer Position BaseSalary 2012 Target DiscretionaryBonus (1) Shane Evangelist Chief Executive Officer $ $ Theodore R. Sanders Chief Financial Officer $ $ Aaron E. Coleman Chief Operating Officer $ $ Houman Akhavan Vice President of Marketing $ $ Charles Fischer Senior Vice President of Global Sourcing and Procurement $ $ Each of Messrs. Evangelist, Sanders, Coleman, Akhavan and Fischer have elected to have his bonus paid in common stock of U.S. Auto Parts Network, Inc. (the “Company”), with the number of shares based upon the closing price on December 7, 2011.
